Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 1 of 9 PagelD #°23

| wR 22.2019

Noes»

  

 

 

UNITED STATES DISTRICT COURT LSet

 

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA
ANavan Lee Nang, Be. SESH bY
(Enter above the full name of the plaintiff (nmate Reg. # of each Plaintiff)

or plaintiffs in this action).
VERSUS CIVIL ACTION NO, __2:19-cv-210
(Number to be assigned by Court)
XN Qihaad\
HMA Qian RC
Lassa Wosder
. eo
Wacky Daw BaAlarh

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
L Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes oo No KX .
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 2 of 9 PagelID #: 24

B.

If your answer to A is ves, describe each Jawsuit in the space below. (If there
is more than one lawsuit, describe the additional Jawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs: \ | Is _
il}
Defendants: >
2. Court (if federal court, name the district: if state court, name the
county):
3, Docket Number: \\| k
4, Name of judge to whom case was assigned:
Wy _—
S. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?
WT
6. Approximate date of filing lawsuit: \\ \v
7. Approximate date of disposition: \\| x

 

 

 

id

bo
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 3 of 9 PagelD #: 25

I. Place of Present Confinement: IK & at B\ve Lote ecd gral Lo WAAR

 

A. Is there a prisoner grievance procedure in this institution?
Yes x No WW
B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure?
Yes x No
Cc. If your answer is YES:

1. What steps did you take? Served aS NaS SRuen men
\wl ac an i Wag Lomo Rhian vc - (ex S)) me

2. What was the result?

 

 

D. If your answer is NO, explain why not:

 

II. Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff: DAWA Ls Wiciag Qe.
Address: _\ Roustsana be was Wr. SNe AW ZSABS

B. Additional Plaintiff(s) and Address(es); 0

|

¥

 

 

Ga
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 4 of 9 PagelD #: 26

Wvaten ent SS Caan

 

 

Ba ge wgurh vy \o 2917 NSLS. mal

 

Cleplex SRened fea anh caged fega\ war \

 

 

Yad Wah Yaw Adc ough Xa Bid We war AN

 

 

 

«i NG
* ReneS anh “wR ery marcel Veun\ Mal? ‘

 

 

Fras as\ vadk 9& Ssone anh Wades: AXy En
« Neg so WsleS\an, QA K Vedera. anh stee \ow .

 

 

 

Sa We Yregval hoy, \\. >, XY DW ssacy

 

da wecel 8 S8Xy gh we Aw. Jager bel
\aivtc Wits Legh ee oma Cecagnyeed =

 

an\ Townqiarnal YF ON at At xe \dvon Soh, Te tose.

 

Ns Seudk ah. Ne AA Q Zacher Tavarh any Sarutrel

 

Xs y we TES NA ke nh Vegan RWS aw

 

ws LRNBALR QORLESA Kal VAL .

 

 

* he M8 NEG RRLR Cex) anh \wkac (ex)

 

Ve atta wi Sa & ~\eh. \awkss > tas elena,

 

ahead \s Say. eX Bead Yacg ond sy 00)

 

AN) ax neve Ug. et ~T, Vy Cex Q\) ShowS.

 

 

 

4X Tey yersed Nac ati pak \oSer a reveh ES

when SS Wants Sens Ankh Had cecdaeh TT.

 

 

 

Se 4 HE RAEN (ex W) = Vegaessch & SAY

 

ee Nec Tavihed TaQacd.

 

 

 
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 5 of 9 PagelD #: 27

 

CAN ANS WRNO
££ KL,

 

 

Daw\ NCS WAS, Qos \Narhen Sy

 

yy ke rita of See OE neibeant an\ WRU Nt cae gh

 

NUK Lf ek MP YTES “Yeresa OF zy Hey, Views

 

[hanihiee an. Lisa WoSSser ater Reng ivy Veg IA

 

 

Dae Ward Veyarbredd ao WOLK.,

 

 

 

\ y © Laimy ares

 

 

 

 

 

 

 

\, Raye wease Viati\as
Px Legal Wad, AWA CSAS Wn \eaal Patserry Seward}
suc NL Yah. RPE, sch Veal Wa \ aoe ye

 

TaKQ& Se, Wy NK wen, Ags sean, aN. Woktrg

 

 

Xue AWVETSS ‘
3 NAS Asn owt Wed\ecd aed Yrs \ ons ue

 

 

Ww SLK-L. Ss YY - ‘\ xsi Sy [co Cant \egs
w N sk QQ eran WAY SAA, be gpenel nal.
XA Nee Tages ue ZAR are’

 

 

AX Qyect &

 

 

¢ \ cece Ty Cana Ne v zak ,
4 _e MHA Agana anh enrae\ Wodtress } Wihiod Yeens nel
Sa UDA cad anh wed Warress alreaky go eserd

 

Awe, Na Nee Teced Tacthbeds Ye len Ha cosaed

 

 

 

 

 

 

 
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 6 of 9 PagelD #: 28

(in item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

Cc. Defendant: 0 wil \ word
“A
ss employed as: ‘A arle N

a MOS CR.

D. Additional defendants: X Ways Carer Teresa Gregacy
, %

an Lisa Nader al wack ea Nee tral Kaname

a Wace.

 

IV, Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved, Include also the names of other persons involved, dates, and places. Do
not give any legal arguments or cite any cases or statutes. ]f you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as vou need. Attach extra sheets if necessary.)

~ S\eaxe See eoded-

 

 

 

 
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 7 of 9 PagelD #: 29

WV. Statement of Claim (continued):

 

 

 

 

 

 

 

 

 

Vv. Relief

State briefly exactly what vou want the court to do for you. Make no Jegal arguments.
Cite no cases or statutes.

 

—_ Lwregen Saray Vana ged
‘ \ U
— Raa as Jaen SS S

Var A, Paik Woo SS Tyord Years Save

anh \ ‘3 VTL

 

 

 

 
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 8 of 9 PagelD #: 30

Vv. Relief (continued):

 

 

 

 

VU. = =Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the

person’s name:
Ms

1
B. Have you made any effort to contact a private lawyer to determine if he or she

would represent vou in this civil action?

Yes No xX _

Ifso, state the name(s) and address(es) of each lawyer contacted:

KY

f — a

 

 

 

 

If not, state your reasons: __ ASR
C. Have you previously had a lawyer representing you in a civil action in this
court?

Yes oo No K
Case 2:19-cv-00210 Document 2 Filed 03/22/19 Page 9 of 9 PagelD #: 31

If so, state the lawver’s name and address:

 

 

 

aN \
Signed this _\A day of Nace 20 \\

 

 

 

We. Whine

Signature of Plaintiff or Plaintiffs

] declare under penalty of perjury that the foregoing is true and correct.

~ :
Executed on ~~ \4 ~\
(Date)

Roe Whasas.

Signature of Movant/Plaintiff

WY

Signature of Attorney
(if any)

 
